Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 1 of 25

EXHIBIT D
DISCOVERY DOCUMENTS
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 2 of 25

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON Chapter §
No. 2060, United Daughters of the
Confederacy, ROBIN TERRAZAS, §
President, JEAN CAROL LANE, First
Vice-President §
Vv. §
§

THE CITY OF SAN ANTONIO

CIVIL ACTION NO.
SA-17-CV-1072-DAE

AFFIDAVIT

“My name is Thomas J. Crane; ] am over the age of eighteen, and am capable of
providing this statement and affidavit. ] am an attorney licensed in the state of Texas. I
have been licensed in Texas since 1989. I am admitted to the Western District of Texas

and the Fifth Circuit Court of Appeals.
“T represent the Albert Sidney Johnston Chapter No. 2060, Robin Terrazas and

Jean Lane in Cause No. SA-17-CV-1072-DAE. I have represented the Plaintiffs in this
lawsuit since it was filed. My office received the attached deposition excerpts and
deposition exhibits from the appropriate court reporter firms. My office has maintained
these discovery documents, deposition excerpts and expert reports since receipt. Correct
copies of these discovery documents and deposition excerpts are attached.

“T swear under penalty of perjury that the above statement is true and correct. I

have been given an opportunity to review this statement and to make any necessary

changes.”

Signed on Od- (4 , 2018.

Thomas J. Crane
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 3 of 25
San Antonia Exyeess-News \ Paula Allen

IN

Sree THE th ad ee te a Ea eS LS cited adieu a

Celebration of Confederate statue
in downtown San Antonio started
with the cornerstone

By Paula Alien | August 19,2017 | Updated: August 21, 2017 11:16am

 

 

ee ee eee B&B Bo

 

ASS 00282
 

SENG

. [A

Daas tt Poa pen
Photo: Courtesy / Ronald Ki

This portrait of Artemisia Bowden, a founder and president of St. Philip's College, was painted in 1948 by Bess King
Pyle.

I am curious to find out a little more about the origins of these (Confederate) statues, namely

the one in Travis Park, and the circumstances under which it was erected.

— Jerry Robles

The Confederate monument at the downtown San Antonio park, addressed in last Sunday’s
column, was dedicated April 28, 1900, but that wasn’t the first event in its honor. The laying
of its cornerstone on Junc 3, 1899, was almost as big a deal. The proceedings were led by the
city’s two Masonic lodges and Masons from neighboring towns to whom the railroads gave

&S309283.
reduced rateSaThé ‘vasyedLO7Enibers arched behind aHAkS} 144 fhroage the'streets from the
. Masonic Temple to the park, where at least a dozen of their ofticers participated in a

cornerstone-laying ceremony.

The Albert Sydney Johnston Camp

(chapter) of the United Confederate
Veterans carried a “beautiful silken flag” presented by local Daughters of the Confederacy

(later United Daughters of the Confederacy) and contributed some of the items placed within

the cornerstone, including a prayer book and a wreath of violets.

The designer of the statue, depicting a Confederate soldier, was Virginia Montgomery of New
Orleans, whose work was approved when she sent a photograph to the Daughters, who are
consistently acknowledged as the prime movers behind the project, finished with “liberal
contributions ... received from the citizens of San Antonio,” reported the San Antonio
Express, Feb. 27, 1898. Her work was “seen and approved by the leading sculptors of the
country,” and she was said by the Express to have been “the first woman to have designed a
monument.” Montgomery donated her services; the total cost of the monument was $3,000.

The organization of wives, daughters, sisters and other relatives of Confederate soldiers has a
descendant of its own. “The Barnard E. Bee Chapter No. 8 (named on the cornerstone) was

not the only ‘owner’ of (San Antonio’s) Confederate statue,” says Theresa Gold, a former

officer of the United Daughters of the Confederacy (UDC), who wrote a 1999 piece about the
statue for a UDC publication. The chapter was named for Bee, a Confederate general who
was mortally wounded at the first Battle of Bull Run, because of his connection to Texas as
the son of a Republic of Texas secretary of state and his service in the state as a U.S. Army
officer during the U.S.-Mexican War. When it disbanded in the 1960s, Gold says, “The Albert
Sidney Johnston Chapter was named its successor and absorbed many of the remaining
members.” This chapter rededicated the monument 100 years after its installation.

Still a mystery

 

The status of the ashes of Artemisia

Bowden (reported in a column Aug. 6),
founding president of St. Philip’s College, is something like: “It’s complicated.” There is, as

AST 09284
reported hefqse hidlecind07AdAte-al Phe wou ian OF dO 251380 pad CHUPEK Of the Good
Shepherd in Corpus Christi, but the urn is empty, said Mark Barnes, audio-visual historical
services coordinator at St. Philip's. During the late 1990s, while Barnes was the school’s
archivist, he and a college photographer went to Corpus to document the longtime
administrator’s final resting place and were told by a priest at the church that according to her
family’s wishes, the ashes had been scattered over Corpus Christi Bay.

The funeral arrangements were made under the auspices of the Episcopal Diocese of West
Texas. At the time, churches in San Antonio with which Bowden was connected didn’t have a
place for urn storage, but why she wanted a type of burial at sea is stil] not known. A tireless
worker whose travel was mainly dedicated to fundraising, Bowden probably didn’t have fond
memories of vacations on the water. Or anywhere else, really. A 1930s telegram in the
archives shows Bowden responding to an invitation by her brother, a successful physician, to
accompany him and his wife to Europe. Bowden declined, saying, “I would rather have the

money for my school.”

Homecoming 1977

Arelative of Richard Harwood Pearce Sr., the Fort Sam Houston officer who defected to
Cuba in 1967 with his 4-year-old son (the July 16 column), sent a copy of a newspaper story
about the boy’s return 10 years later. According to the Port Arthur News, May 1, 1977,
Richard Pearce Jr. had been living “in a comfortable house he shared with his father and his

two dogs, one a personal gift from Fidel Castro.”

The Cuban prime minister had given the Pearces asylum when the former U.S. Army major
landed on May 21, 1967, in Havana, having piloted a small plane he had bought shortly
before his Cuban adventure. The elder Pearce had persuaded his ex-wife, Sandra Lyday
Mitchell, to let him take the boy with him on a vacation, “because he was soon to be sent to
Vietnam,” according to the News story. She didn’t know he was headed for Cuba.

Father and son went to Key West, Florida, and took off from the airport there on what was
supposed to be a one-hour sightseeing flight. After a search at sea, it was revealed that the
former general’s aide had defected, becoming the highest-ranking U.S. military officer to do
so. His wife and her family were surprised, not least because “they had not known Pearce

PST 00285.
could fly.” Ghshadlstaet0 72 PA res eonuAbeu LPS hohillag Be Felt HARP around the

. time his former wife remarried.)

For years after the much-reported incident, Mitchell and her parents, Adley and Joe Lyday of
Port Arthur, worked with federal] officials including then-U.S. Rep. George H.W. Bush as well
as “consuls, ambassadors and the news media” to reunite with Richard Jr. In 1976, the Lydays
and their daughter were allowed to visit him in Cuba, and “that is when the boy decided he

wanted to come back to the country of his birth,” the News reported.

After some false starts and dashed hopes, the Lydays’ persistence finally paid off when they
were notified to meet their grandson in Jamaica. There, 14-year-old Richard stepped off the
Cubana Airlines jet wearing clothes his grandparents had brought him the previous year. With
him were his two dogs, “Sepio, Castro’s gift and the larger of the two, and Lyka.” The young
man, who spoke with a slight Spanish accent, went to live with his mother, near his

grandparents’ house, and after tutoring, went on to attend Port Arthur schools.

As the News reporter concluded, “It has become a popular cliché that in Thomas Wolfe’s
words, you can’t go home again. But that’s just what Richard Pearce Jr. has done.”

historycolumn@ yahoo.com
Twitter: @sahistorycolumn

Facebook: SanAntoniohistorycolumn

Paula Allen

The History Column

 

© 20182018 Hearst Communications Inc...

   

AS 300286
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 8 of 25

5A: Lene weed he
ARs © c A oseetig ae Ae : AK adem othe gpeenls moet ote Wer hos
of C¥e i 3 . a, a ce “ wt "y tA #6 Vee et ” wag :
- «

 

 

 

: Of C violent Monten
* “Travis irk may belong to the city, but tts heart belongs to}

the Ue By
‘The Tntted : Dat hits ~%§ of the Confederacy own the monument
et of the squire, according to Miss Elizabeth Houston,
Se We, Memorial maps 0 plcare of if flea)

: "See tart dination, fy

   
 
  
 
 
 

  

 

  

Band. | the oe eee Sr the tate © face!
Me | | bas open Nena, « member of :

  
   

 

 

 

 

| EXHIBIT NO.

is ere

  

 

 
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 9 of 25

  

SOREL SUE RS STL Ga artis ses te lan ciP ois oh gas:

i» .
Wapato S88 ORR ike, nde aR TS Sa ALE eM GI re
cy :

Tene eth emma tal NET NS taeda Ee RR eee 1s ae tae AO ot lr RgD ole toe omnengahbese AMA Rane. | obra te. bam Pent

ie FD Q087
tees oh

AN ORDINANCE 2017 - 08.31- 0598

AUTHORIZING THE REMOVAL AND STORAGE OF THE
CONFEDERATE SOLDIER MONUMENT AND TWO CANNONS
LOCATED IN TRAVIS PARK; AUTHORIZING THE NEGOTIATION
AND EXECUTION. OF CONTRACTS FOR THE.’ REMOVAL,
TRANSPORTATION AND STORAGE OF THE MONUMENT AND
CANNONS IN AN AMOUNT NOT TO EXCEED - $150,000.00;
AUTHORIZING A DONATION AGREEMENT WITH ‘A NONPROFIT
INVOLVED IN HISTORIC OR EDUCATION FOR THE ACCEPTANCE |
OF THE MONUMENT AND CANNONS; AND WAIVING THE
PROVISIONS OF SECTIONS 35-640 AND 35-803 OF THE UNIFIED
DEVELOPMENT CODE.

* * * * * .
WHEREAS, Travis Park is one of San Antonio's oldest parks and sits on land that originally
belonged to Samuel. Maverick who donated the property to the City for use as a park upon his
death in 1870: and

WHEREAS, the City has made improvements to Travis Park since it was donated to the City;
and

WHEREAS, iu 1892, two cannons reportedly used during the Civil War battle at Val Verde,
New Mexico, were given lo the City by Major Tec! aad installed in Travis Park; and

WHEREAS, centrally located in Travis Park is u 40 foot tall Confederate monument; and

WHEREAS, the Cily provides regular programming in Travis Park and it serves as a
community gathering space and is regularly enjoyed by family and friends through specialty
programming; and

WHEREAS, over the past several years there has been a national debate over public memorials
depicting Contederate figures and the recent and devastating incident in Charlottesville, Virginia,

has elevated the debate; and

WHEREAS, cities and universities across the United States have removed and relocated their
Confederate memorials to museums and other places; and-

WHEREAS, the City of San Antonio wants to keep Travis Park a community gathering area
where all can feel safe and welcomed; and

WHEREAS, the Confederate monument and cannons in Travis Park should be removed and
ultimately placed in a location where the historical significance can be communicated in an.

instructive and not divisive way; NOW THEREFORE: | | | 2

EXHIBIT NO, 2-
A TOL

 
        

 

COSA Orolid9s
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 10 of 25

setbelaetber bare INAS Vn ohn et meee MEN KaRe Oh ELIA 68k Ua papel Sb arte OTe me al: sed tet nye cates Sa aemacamechatieeal hiahandlenssbal al telndteiener Pepe a ete ee Le RTP

oo

bc eppahentrammempemate pees oe ae nt

 

OFS
hein as

BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF SAN ANTONIO:

SECTION 1. In accordance with the authority granted to it as a Home Rule Municipality and |
under Texas Common Law, City Council hereby waives the process outlined in Sections 35-640
and 35-803 of the Unified Development Cede that provides the Historic and Design Review
Comission review.authority of changes to City Parks ns it rclatcs to this action. uO

SECTION 2. The amount of $150,000 is hereby appropriated for the fol
, a. removal of the monument and cannons; . . .
b. transportation of the monument and cannons to a storage facility; and -
c. logistical support necessary for the removal and relocation.of the monument and
cannons, :

lowing purposes:

SECTION 3. The City Manager or her designee is authorized lo execute professional services
contract with a contractor for the purpose of removing and relocating the monument and
cannons.

SECTION 4. The City Manoger or her designee is authorized to negotiate and execute a
donation agreement with a Nonprofit involved in historic preservation or education for the
acceptance of (he Confederate Soldier monument and two cannons.

SECTION 5. The financial allocations in this Ordinance are subject (o approval by the Dircctor
of Finance, City of San Antonio. The Director of Finance, may, subject to concurrence by the
City Manager or the City Manager's designee, correct allocations tv specific SAP Fund Numbers,
SAP Project Definitions, SAP WBS Elements, SAP Intemal Orders, SAP Fund Centers, SAP
Cost Centers, SAP Functional Areas, SAP Funds Reservation Document Numbers, and SAP GL
Accounts as necessary to carry out the purpose of this Ordinance.

SECTION 6. This ordinance is effective immediatcly upon the receipt of cight affirmative
votes; otherwise, it is effective ten days after passage.

PASSED AND APPROVED this 31" day of August, 2017

     
  

y OR.
Ron Nirtriberg

oN
APPROVED AS TO FORM:

ATTEST: -
ual. \Q nahn 248 AQbod

L meee cy Clork Andrew Segovia, City Attorney}

 

CaSA 09013 6

 

 
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 11 of 25

pce cmt

   

Voting Results Interface Page 49 of 50.

 

Agendaltem: [5

 

 

 

Date: -[oRaia017
Time: —*4020340. PM
Vote Typez. |. [Motion to Cony/Post

 

 

Description: An Ordinance authorizing: A) the removal and store of the Confedernte Soldier monument and two
"+, Jitannoas focated in Travis Park; B) the City to cnter into contracts for the removal, transportation, and
" [storage of the Confederme Soldier monument and two cannons in.24 Rmount notioexceed
$130,000.00; C) the City to enter into a donation agreement with'a nonprofit Involved in historic
“|preservation ar education for the acceptance of the Confederate Soldier Monument and two cannons;
arid D) a modification to Chapter 35-640 and 35-803 of the Unified Development Code to allow for the
’ fabove. [Lori Houston, Assistant City Masiager; John Jacks, Director, Center City Develepment &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations] -
Result: , Failed
_ Voter © [- Group pnt Yea | Nay Abstain Metlon Second
Ron Nirenberg | Mayor “ x ,
Roberto C. Trevifiof . -Distitet ? "x
William Cruz Shaw] .. \District 2 x.
Rebecen Vingran:} -. District 3 | x
Rey'Saldafia. «| * Disirfct 4. x.
Shirley Gonzales District 5 x
Greg Brockhoiise | ¢”: District 6 x . x
Ana E. Sondoval- |” District 7 x
Manny Peétscz District 8 x.
Solin Courige  Distict 9 x
Clayton H. Perry | | District: 10 x x

http://cosaweb/voteinterface/De fault.aspx 8/31/2017

Te a ete oe eee ames egrets Beek ee ary bce ee ee ” bee, Le re eee ceeeens

 
 

Cosh 04013 7
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 12 of 25

 

 

Voting Results Interface

STEEN re i Eek ete

Page 50 of 50

 

{Agenda ttem: °

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

http://cosaweb/vot

einterface/Default.aspx

‘|
Date: 08/3 1/2017"
me ie 02:04:04 PM
Vote Type: Motion to Approve . . . . oo. . .
Description: An Ordinonce authorizing: A) the removal and storage of the Confederate Soldier monumeni and two
cannons located In Travis Park; B) the City to enter into contreeis for the removal, ironsportation, ond
storage of the Confederate Soldier monument and two cannons [n'an amount not to exceed ‘
$150,000.00; C) the City to enter into.n donation agrecment with a nonprofit lavolved in historic
preservation or education for the acceptance of the Confederate Soldier Monument and two ennhons;
and D) a modification to Chapter 35-640 and 35-803 of the Uniffed Development Cade to ailow for the
above. [Lori Houston, Assisinnt City Manager; John Jacks; Director, Center City Development &
Operations} ,
Result: Passed
Voter Group px Yen Nay Abstain Motion Second
Ron Nirenberg Mayor x
Roberto C. Trevitto Disteict | x x
William Cruz Shaw| District 2 x x
Rebecca Vizgran District 3 x
Rey Saldata District 4 x
Shirtay Gonzales Disirict 5 x
Greg Brockhouse District 6 x
Ana E. Sandoval District 7 x
Manny Pelnez District 8 x
John Courage Disvict 9 x
Clayton H. Perry District 10 x
8/31/2017

anes Tt ea ge mm dan tat ernment iets yeti beens ae

 
 

Cosh ooo (3 §
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 13 of 25

 

Item #5

Travis Park Confederate Monument
City Council “A” Session
August 31, 2017

 

COSA odd B34
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 14 of 25

ets ANS RAPSRSSRSSN SINE A IOAN Le NAN Le sare Tice yt det a hh A i Peg RS IPP lee net Lesoeteopl: Memes 3 A UCAS

 

we TR ae UA ee RE Dk tears:

   

(ot ogo \+to
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 15 of 25

ee et all Le or cere eh a a yan toa pera inestinionye acres sre

eadagwe get is sees

baat:

Pe Teak at aA. Wot ee ieee Te PTT ee el

 

Travis Park

 

 

   

COSM gaa tk)
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 16 of 25

 

 

‘SUOUUS OM}-pue-JuauMTOUT aq} Jo aouejdaoar ary 10] uo

suOU M}-pue JUSUINUOU | yeonpa
_ 40 UoneATasord SuO}sTY Ut paAToAM yoOId-uou By uattisarse
: _ Uoneuop  alndexa pue ayenosau 0} Wes AD sazuoyNy

Oo . ‘SuUOUUeS pue JustINUOUI
OY} JO WONLIOjal puke LAOUIAI 9Y}-10J 10]9¥.QUOD & WIM JORNMOD
_S9DIAIas [BUOIssajoid & JO MOLNIaX dy} apnpout 02 1IOddns
eonstso] pue. uonewodsuen ‘Jeaouiar au) IO} OOO'OSTS sanoiddy

a ‘apoZ Juswdojaaacy pay au jo ¢
“SE pue OPO-cEssideyD mr petrpino ‘ssasoid 2th 01 doreonTpons ee

‘SUOMI pur JsUINUOUT ayeJapayUOD a1eo0]aI pur SAOWIIY

SuOlIOV

 

AVP anette, J,
"
weak

 

(O34 adoth2
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 17 of 25

 

«L107 ‘Te asn8ny
_ ~UOTssag ..V,, TOUNOD AyD

   

“ee WOT selapayuor yzwe¥gq STARLT.

 

 

 

Fe pgmayean® mind yiean oS eee ete
ody
a,

LOTKk wda{A3
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 18 of 25

 

Sroka ease heh RE Oat EN RR IE NR ay de pear LISS SAU USS ee tema Et) shed Bed UA ti aie ne

AER a cmemenpmnnen pmemmyee oree pe se on

City of San Antonio

 

Legislation Details (With Text)

 

Fila #: 17-4900
Type: Staff Briefing - With Ordinance

. in control: City Council A Session

On agenda: 8/31/2017 mo,

Tite: - Ar Ordinance authorizing: A) the removal and storage of the Corifaderate ‘Soldier monument and two
cannons located in Travis Park; B) tha City to enter Into contracts for the removal, transportation, and
storage of the Confederate. Soldier monument and two cannons in an amount not to excead :
$150,000,00;:C) the City to enter into a donation agreement with a nonprofit Involved In historic
preservation or education for the accaptance of the Confederate Soldier Monument and two cannons;
and D) a modification to Chapter 35-640-and 36-803 of the Unified Development Code to allow for the
above. (Lor Houston, Assistant City Manager, John Jacks, Dirdctor, Center City Development &

 

 

Operations]
Sponsors:
Indexes:
Coda sections:
Attachments: — 1. Draft Ordinance, 2. Ordinance 2017-08-31-0598
| Data Ver. Action By Action Result
8/31/2017 1 City Council A Session Motion to Cont/Post Fall

DEPARTMENT: Center City Development and Operations Department
DEPARTMENT HEAD: John Jacks |

COUNCIL DISTRICTS IMPACTED: City Council District 1
SUBJECT: Travis Park Monuments

SUMMARY:

This ordinance authorizes the following:

1. City to arrange for the removal and storage of the Confederate Soldier monument and two cannons

located in Travis Park.
2. City Council allowing a modification to the process outlined In Chapter 35-640 and 35-803 of the

Unified Development Code that provides the Historic and Design Review Commission review authority

of changes to City Parks.
3. City Council appropriation of funds in an amount not to exceed $150,000 for the purpose of the

following:
a. removing the monument and cannons;

b. transporting the monument and cannons to a storage facility; and

 

Printed on 4/6/2018

Clty ef San Antonio Pago 1 of3
powered by Lagistar!!

 

Cosh gag (44
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 19 of 25

Halag satan ean Mea AES 3 Let STE OAR ICRP Hada AC Nr atten a SE a he tare hc

 

- Filo #: 17-4900, Veralon: 1
c. logistical support that is necessary for the removal and relocation of the monument and cannons. .

4. City to execute professional services contract with a contractor for the purpose of removing and

relocating the monument and cannons, a ;
5. City to negotiate and execute a donation agreement with a non-profit involved in historic preservation

or education for the acceptance of the Confederate Soldier monument and bwo cannons.

BACKGROUND:

Travis Park is one of San Antonio’s oldest parks. The land originally belonged to Samuel Maverick who
donated the property to the Cliy-for use as a park upon his death in 1870. By 1876, the City had made upgrades
to the park, including planting grass, installing painted wooden benches, and. installing a fence to enclose the
area. In 1892, two cannons reportedly used during the Civil War battle at Val Verde, New Mexico, were given
to the City by Major Teel and installed in the park.

Prior to 1899, Travis Park lacked a formal design and was densely vegetated. The development of Travis Park
into a formal urban square was a result of the City Beautiful movement which sought to integrate beauty and
order into the urban landscape during the 1890s and early 1900s. Centrally-located sculptures and monuments
in public squares were popular during this time. In the south during this timeframe, monuments to the
confederacy became increasingly common in public spsces. ‘

San Antonio’s Confederate monument was funded by the Barnard E. Bee Chapter of the Daughters of the
Confederacy who raised $3,000 for the effort. The ceremony for the laying of the foundation stone on June 4,
1859, and the monument was completed in early 1900. The 40-foot tall monument is: positioned centrally
within the park with planters and sidewalks radiating to the perimeter of the park. It was designed by Miss
Virginia Montgomery of New Orleans and constructed by sculptor Frank Teich, a German-born sculptor who
operated a granite quarry and memorial company in Llano, Texas.

In 2013, the City made additional improvements to the park including repairs and new amenities to better
engage the public. The City provides regular programming in the park and it serves as a community gathering
space and is regularly enjoyed by family and friends through specialty programming like Movies by Moonlight,
Fitness in the Park, Jazz Alive, and the food truck program. The July 25th Movies by Moonlight event had
3,500 attendees,

Over the past several years there has been a national debate over public memorials depicting Confederate
figures. The recent and devastating incident in Charlottesville, Virginia, has elevated the debate. Cities and
universities across the United States have removed and relocated thelr Confederate memorials to museums and
other places. The City of San Antonio wants to keep Travis Park a commun ity gathering area where all can feel
safe and welcomed. The Confederate monument and cannons in Travis Park should be removed and ultimately
placed in a location where the historical significance can be communicated in an instructive and not divisive

way.
ISSUE:

Staff is recommending removal of both the Confederate monument and the two cannons and their relocation to
an adequate storage facility. Staff is also recommending that the items be donated to a non-profit that will place

Clty of San Antonio Page 2 0f3 Printed on 4/6/2018
powared by Legistar™

 

   

Com oao (ts
ba aed

Fe NN ete ee Nee ER tH eg =

Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 20 of 25

 

nthe Pee eae aes ale alles ete oh

 

File #: 17-4800, Version: 4

them in the appropriate historical context.
ALTERNATIVES:

The City could keep the monument and cannons in Travis Park.

- FISCALIMPACT: ~°

This item appropriates funding in an amount not to exceed $150,000 for the purpose of. removing the
monument and cannons and transporting them to a storage facility. The funding will also address any security
or logistical support that is necessary for the removal and telocation of the monument and cannons. Funding is
available in the Facilities Services Fund FY 2017 Adopted Budget.

RECOMMENDATION: :

" Staff recommerids approval,

 

Clty of 8an Antonio Page 3ofa Printed on 4/5/2018
powered by Laghtar™

 

ate eet

Cosh aaa IX
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 21 of 25

 

City of San Antonio

 

Agenda Memorandum
File Number: 17-4900

 

Agenda Item Number: 5.
Agenda Date: 8/31/2017
"In Control: City Council A Session |
- DEPARTMENT: Cenier City Development and Operations Department
DEPARTMENT HEAD: John Jacks
COUNCIL DISTRICTS IMPACTED: City Council District |
SUBJECT: Travis Park Monuments
SUMMARY:
This ordinance authorizes the following:

1. City to arrange for the removal and storage of the Confederate Soldier monument and two cannons

located In Travis Park.
2. City Council allowing a modification to the process outlined in Chapter 35-640 and 35-803 of the

Unified Development Code that provides the Historic and Design Review Commission review authority

of changes to City Parks.
3. City Council appropriation of funds in an amount not to exceed $150,000 for the purpose of the

following:
a, removing the monument and cannons;
b, transporting the monument and cannons to a storage facility; and
c. logistical support that is necessary for the removal and relocation of the monument and cannons.

4. City to executes professional services contract with a contractor for the purpose of removing and

relocating the monument and cannons.
5. City to negotiate and execute a donation agreement with a non-profit involved in historic preservation

or education for the acceptance of the Confederate Soldier monument and two cannons.

’ BACKGROUND:

Travis Park is one of San Antonio’s oldest parks. The land originally belonged to Samuel Maverick wha
donated the property to the City for use as a park upon his death in 1870, By 1876, the City had made upgrades
to the park, including planting grass, installing painted wooden benches, and installing a fence to enclose the

 

City of San Antonio Page 1 of 3 _ " Printed on 9/15/2017
powered by Legistar™

Seamer ett etyfemy peep tna meee coy = son

   

CO 2k Dad \4k7
—

Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 22 of 25

 

a Tan's : shat. : os she bak ett. 3!" bts ET Uyeland 5 Lipstetcarey aepoteaatotent

area,.In 1892; two cannons reportedly used during the Civil War battle at Val Verde, New Mexico, were given

to the City by Major ‘Teel and installed in the park.
Prior to 1899, Travis. Park lacked a formal design and was densely vegetated. The development of Travis Park

into a formal urban square was a result of the City Beautiful movemént which Sought to integrate beauty and

order into the urban landscape during the 1890s and early 1900s: Centrally-located sculptures:and monutnents
in public squares Were.popular during this time. In the south. during. this timeframe, Monuments to the
confederacy became increasingly common in public spaces, , mo .

- San Antonio's Conféderate monument was funded by the Barnard_E, Bee Chapter of the Daughters of the
Confederacy who raised $3,000 for the effort. The ceremony for the laying of the foundation stone on June 4,

1899, and the monument. was completed in early 1900. The 40-foot tall monument is positioned centrally
within the park with planters and sidewalks radiating to the perimeter of the park. It was designed by Miss
Virginia Montgomery of New Orleans and constructed by sculptor Frank Teich, a German-bom sculptor who
operated a granite quarry and memorial company in Llano, Texas.

In 2013, the City made additional improvements to the park including repairs and new amenities to better
engage the public. The City provides regular programming in the park and it serves as a community gathering
space and is regularly enjoyed by family and friends through specialty programming like Movies by Moonlight,
Fitness in the Park, Jazz Alive, and the food truck program. The July 25th Movies by Moonlight event had
3,500 attendees.

Over the past several years there has been a national debate over public memorials depicting. Confederate
figures. The recent and devastating incident in Charlottesville, Virginia, has elevated the debate. Cities and
universities across the United States have removed and relocated their Confederate memorials to museums and
other places. The City of San Antonio wants to keep Travis Park a community gathering area where all can feel
safe and welcomed. The Confederate monument and cannons in Travis Park should be removed and ultimately
Placed in a location where the historical significance can be commiticated in an instructive and not divisive

way.
ISSUE:

Staff is recommending removal of both the Confederate monument and the two cannons and their relocation to
an adequate storage facility. Staff is also recommending that the items be donated to a non-profit that will place
them in the appropriate historical context.

ALTERNATIVES:

The City could keep the monument and cannons in Travis Park.

FISCAL IMPACT:

This item appropriates funding in an amount not to exceed $150,000 for the purpose of removing the
monument and cannons and transporting them to a storage facility. The funding will also address eny security

or logistical support that is necessary for the removal and relocation of the monument and cannons. Funding is
available in the Facilities Services Fund FY 2017 Adopted Budget.

 

Page 2of3 Pdnted on 8/15/2017

Cy of San Antonio
powered by Legistar™

ne TURIN crater fre m emetic me cae tne

 

COTM oad (AS
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 23 of 25

 

 

v a wee . . :
- RECOMMENDATION:
_ Staff recommends approval. L
Clty of San Antonio Poge 3 of Printéd on 9115/2017

bowsred by Lagistior

 

   

COS k& va al44
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 24 of 25

 

ea opty wet tuber cote tse ey speet oe

City of San Antonio

Legislation Details

 

47-4900

 

 

 

File #;
Type: "Staff Briefing - With Ordinance .
, tn control: City Council A Session ~

On agenda: 8/31/2017 ‘ .

Title: An Ordinance authorizing: A) the removal and storage of the Confederate Soldier monument and two |
cannons located In Travis Park; B) the City to enter into contracts for the removal, transportation, and
storage of the Confedarate Soldier monumant and two cannons In an amount net to exceed
$150,000.00; C) the Clty ta enter Into a donation agreement with a nonprofit Involved in historic
preservation or education for the acceptance of tha Confederate Soldier Monument and two cannons;
and D) a modification to Chapter 35-640 and 35-803 of tha Unified Development Code to allow for the
above. [Lori Houston, Assistant City Manager: John Jacks, Director, Canter Clty Development &
Operations] ‘

Sponsors:

indexes:

Code sections:

Attachments: — 1. Draft Ordinance, 2, Ordinance 2017-08-31-0598

| Date Ver, Action By Acton Resutt |

8/31/2017 1 City Council A Sassion Motion to Cont/Post Fall
Clty of San Antanto Page 1 off Printed on 4/5/2018
powared by Legitter™

C054 Ooelsa
Case 5:17-cv-01072-DAE Document 132-5 Filed 05/16/19 Page 25 of 25

 

SUCRCEe Ea Mas eRe aia a Nae me aL cr Ah 2 asa  a phag et alate 5 ptm ate Seopa

 

 

AM.

  

   
 
   

  

re of Re Bins
ae

4

‘ Ay
ae
o

    

col
Samuels £
i QO. Li
ue
x

      

 
 
 

5

p'

    
 

’

  

4
X
Br

 
   

a
Pg
i

&

 

meee tee me etenmerney pees

 

Los A vga [s (
